Per Curiam.

Petitioner’s basic contention is that he was subjected to an unlawful search and seizure, which voided his conviction under his plea of guilty.
Petitioner stated that officers of the Cleveland Police Department forced their way into his home and without a warrant proceeded to make an illegal search, during which they discovered the evidence upon which his subsequent conviction was based.
Petitioner entered a plea of guilty. Thus, there was no trial and no evidence was introduced.
Petitioner raises a further question as to the validity of his arrest. It is well settled that irregularities in relation to an accused’s arrest cannot be inquired into by means of habeas corpus after his conviction. Brown v. Maxwell, Warden, 174 Ohio St., 29; and Wells v. Maxwell, Warden, 174 Ohio St., 198.

Petitioner remanded to custody.

Taut, C. J., Zimmerman, Matthias, O’Neill, Grieeith, Herbert and Gibson, JJ., concur.